DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation such as a breathable fabric, natural fiber material, and moisture wicking fabric, and the claim also recites made of a thin, flexible material which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-20, 23-24, 26-27, 29, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (US 2010/0058540) in view of Darby (US 5,138,777)
As to claim 15, Calvert teaches an assembled footwear system comprising: an insole 12 having an upper surface and an under surface, the insole including at least one detachable repositionable receptacle 6 comprising a first, detachable, repositionable receptacle for containing an orthotic foot support insert which is affixed to the upper surface of the insole; wherein said first receptacle comprises an upper surface and an under surface (see area above and below 36), and further wherein said first receptacle can be attached, repositioned and detached by a user of said assembled footwear system.  Calvert further teaches an upper 54 and a sole 52. 
Calvert does not teach footwear system is any of a shoe and slipper in which the upper is a vamp composed of two segments that are folded and attached together by any of buttons, snaps or reclosable hook and loop fastener tape.  
Darby teaches an upper is a vamp composed of two segments 44/46 that are folded and attached together by hook and loop fastener tape 65/66.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the upper of Calvert with the split portions of Darby in order to allow for easier donning for wearer with more limited mobility via the split portions of Darby. 

As to claims 17 and 19, the combined references (see Calvert) teaches the under surface of at least said first receptacle comprises attachment means affixed thereto selected from reclosable hook and loop 24.  
As to claim 20, Calvert teaches upper or sole contact surface is covered in a durable open weave receptacles are fabricated from the same or different materials selected from the group consisting of natural fiber materials, synthetic materials and smooth or textured surface materials.  Calvert illustrates the pocket having smooth and textured portions.  
As to claim 23, Calvert teaches the upper being an open weave cover material (open weave would be breathable (see par. 23).
As to claim 24, Calvert teaches a shoe comprising the footwear system (see figure 3).  
As to claim 26, Calvert teaches an assembled insole 12 for use with closed or open backed shoes and slippers comprising an upper 13; said insole comprising: a planar element configured to accommodate a length and width of a user's foot, the planar element 2 being divided into a toe region, an arch region and a heel region; b) at least one detachable repositionable receptacle 6 comprising a first receptacle that is attachable to and detachable from the arch region (capable of being attached at any portion) of the surface of said planar element by a user of said assembled insole for receiving an orthotic foot arch support device; c) attachment means (hook and loop 24) for attaching the first receptacle in the arch region of the planar element.  
Calvert does not teach said upper comprising a vamp composed of two segments that are folded and attached together by any of buttons, snaps or reclosable hook and loop fastener tape.

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the upper of Calvert with the split portions of Darby in order to allow for easier donning for wearer with more limited mobility via the split portions of Darby. 
As to claim 27, Calvert teaches one or more additional receptacles 4 for receiving an orthotic support.  
As to claim 29, Calvert teaches a method of providing orthopedic foot support to a user comprising inserting a footwear system that includes: an assembled insole 12 having an upper surface and an under surface, the insole including at least one detachable, repositionable receptacle 6 for containing an orthotic foot support insert which is affixed to the upper surface of the insole, wherein each said receptacle comprises an upper surface and an under surface (portions above and below 6), and further wherein each said receptacle can be attached, repositioned and detached by the user of said assembled insole (see figure 1); an upper 13; and a sole 52.
Calvert does not teach said upper comprising a vamp composed of two segments that are folded and attached together by any of buttons, snaps or reclosable hook and loop fastener tape.
Darby teaches an upper is a vamp composed of two segments 44/46 that are folded and attached together by hook and loop fastener tape 65/66.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the upper of Calvert with the split portions of Darby in order to allow for easier donning for wearer with more limited mobility via the split portions of Darby. 
As to claims 35-37, Calvert teaches a repositionable receptacle 66 attachable and detachable from an upper surface area of said insole corresponding to the metatarsal region of said user's foot.  
s 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvert (US 2010/0058540) in view of Darby (US 5,138,777) as applied to claim 29, in further view of Fons (US 5,617,585).
As to claim 31, the combined references teaches all the limitation of claim 31, except the slipper shown in Figure 3 is a soft-soled slipper.  
Fons teaches footwear including a sole made of soft materials (see Col. 3 lines 3).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the sole of the combined references with the soft sole of Fons in order to provide a more comfortable cushion for the wearer’s foot.
Response to Arguments
Applicant’s arguments see pages 6-10, filed 12/22/20, with respect to the rejection(s) of claim(s) 15-17, 19-20, 23, 24, 26-27, 29, 31, and 35-37 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103 (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732                                                                                                                                                                                            

/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732